IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                NOS. WR-88,720-01 & WR-88,720-02



                           EX PARTE JASON EARL WHITE, Applicant



                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
            CAUSE NOS. W10077-1 & W8888-1 IN THE 335TH DISTRICT COURT
                              FROM HOOD COUNTY



        Per curiam.

                                               OR D ER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of

the trial court transmitted to this Court these applications for writs of habeas corpus. Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967). In Cause No. CR10077, Applicant was convicted of three

counts of aggravated sexual assault, one count of indecency with a child by contact, and three counts of

indecency with a child by exposure and sentenced to sixty-five years’ imprisonment, twenty years’

imprisonment, and eight years’ imprisonment, respectively. In Cause No. 8888, Applicant was convicted

of aggravated sexual assault of a child and sentenced to forty years’ imprisonment. Applicant’s convictions
                                                                                                         2

were affirmed by the Second Court of Appeals. White v. State, Nos. 02-07-00089-CR & 02-07-00090-

CR (Tex. App.—Fort Worth May 29, 2008) (not designated for publication).

        The Court remanded these writ applications for responses and findings addressing one of

Applicant’s ineffective assistance of counsel claims and for a finding concerning the status of a pending

motion for judgment nunc pro tunc. After the habeas court signed findings of fact on remand, this Court

denied and dismissed with a written order on January 30, 2019. We now withdraw our order of January

30, 2019, and reconsider the case on our own motion. TEX. R. APP. P. 79.2(d).

        After an independent review of the entire record and the trial court’s findings, we find that

Applicant's claims challenging the validity of his convictions and sentences are without merit. Therefore,

we deny relief.

        Applicant’s claim for pre-sentence jail time credit is dismissed. Ex parte Florence, 319 S.W.3d
695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).




Filed: July 3, 2019
Do not publish